DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Species


    PNG
    media_image1.png
    434
    674
    media_image1.png
    Greyscale

Elected Species
A search of the prior art did not show the elected species. The elected species was searched along with an explained search under MPEP 803.02 of the remaining species and no prior art was found. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with on Ralph Christo on 08/30/2022.
The application claims 1 and 15-16 has been amended as follows:

In claim 1 section (g) is replaced with the following:
(g) wherein p, q, r and s are each independently 0, 1, 2 or 3; wherein p and q are not both equal to 0; and

In claim 15 section (g) and section (h) is replaced with the following:
(g) wherein p, q, r and s are each independently 0, 1, 2 or 3; wherein p and q are not both equal to 0; and (h) n is zero, a positive integer or a negative integer.

In claim 16, line 1 is replaced with the following: 
16. The light-emitting device of claim 15 , wherein the light-emitting layer or emissive layer is

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 15.
A search of the prior art did not show the claimed invention. The closest prior art did not show the claimed invention. The closest prior art as exemplified by Ise (JP 2007053132) teaches gold complex such as Compound 72 (page 15):

    PNG
    media_image2.png
    161
    297
    media_image2.png
    Greyscale

Compound 72 shows a gold complex containing applicants’ A, B and C rings but lacks group Z and  rings D and E. 
	Ise fails to teach, suggest or offer guidance that would render it obvious to modify Compound 72 to arrive at the limitations of independent claims 1 and 15.
 
Claims 1-9 and 15-17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786